         Case 6:20-cv-00588-ADA Document 11 Filed 08/21/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


 TELLAGEMINI COMMUNICATION                    Case No. 6:20-cv-00588-ADA
 LLC,

        Plaintiff,                            Jury Trial Demanded

        v.

 GODADDY INC.,

        Defendant.


      JOINT NOTICE OF PENDING SETTLEMENT AND REQUEST TO STAY

       The parties, through undersigned counsel, respectfully submit this Joint Notice of

Pending Settlement and Request to Stay. The parties have reached a settlement in

principle, pursuant to which the Complaint will be dismissed with prejudice upon execution

of a confidential written settlement agreement, which the parties expect to complete in the

near future.    Meanwhile, the parties jointly request that the Court stay all further

proceedings for twenty-one (21) days pending finalization of the parties’ settlement,

including but not limited to staying Defendant’s deadline to respond to the Complaint that

is currently due August 24, 2020.

///

///

///

///
         Case 6:20-cv-00588-ADA Document 11 Filed 08/21/20 Page 2 of 3




Dated: August 20, 2020                Respectfully submitted,

                                      BALLARD SPAHR LLP

                                      By: /s/ Brian W. LaCorte
                                         Brian W. LaCorte (pro hac vice)
                                         Arizona Bar No. 012237
                                         Jonathon A. Talcott (pro hac vice)
                                         Arizona Bar No. 030155
                                         1 East Washington Street, Suite 2300
                                         Phoenix, AZ 85004-2555
                                         Tel: 602.798.5400
                                         Fax: 602.708.5595
                                         lacorteb@ballardspahr.com
                                         talcottj@ballardspahr.com
                                         Attorneys for Defendant GoDaddy Inc.

                                      RABICOFF LAW LLC

                                      By: /s/ Isaac Rabicoff (w/permission)
                                         Isaac Rabicoff
                                         73 W. Monroe Street
                                         Chicago, IL 60603
                                         Tel: 773.669.4590
                                         isaac@rabilaw.com
                                         Attorneys for Plaintiff
                                         Tellagemini Communication LLC




DMWEST #40433649 v1                    2
         Case 6:20-cv-00588-ADA Document 11 Filed 08/21/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that, on August 20, 2020, a true and correct copy of the foregoing

was served to any and all counsel of record via CM/ECF.


                                                 By: /s/ Brian W. LaCorte
                                                     Brian W. LaCorte




DMWEST #40433649 v1                          3
